                 Case 2:21-cv-02002-HLT-ADM Document 1-3 Filed 01/04/21 Page 1 of 4


                                                                                               Phone: (785) 296-3206
                                                                                                 Fax: (785) 296-0589
Landon State Office Bidg.                                                                        TTY (785) 296-0245
900 S.W. Jackson St„ Suite 568 S.                                                               800# 1 -888-793-6874
Topeka, Kansas 66612-1258               Human Richts Commission                                         www.khrc.net
MeMn J. Neufeld, Chair] Garden City                                                              Laura+ Kelly, Govern+or
Haroid Schom, 11, Vlice Chair, Newton                                                  Ruth Glover, Executive Director
David Brant, Wichita                                                                     Bill Wright, Assistant Director
Michael Kane, Kansas Cfty                                                         Barbara Girard, Investigative Admin.
James Terrones, Olathe                                                          Robert Easterling, Investigative Admin.
Jonathon Westbrook, Kansas Cfty                                                        Barb Wangerin, Office Manager




                                               January 23, 2020




Robert E. Sanders
2712 Mac St. NW
Cleveland, TN 37312

RE:      Case No. 41805-20, Sanders vs. THERMO FISHER SCIENTIFIC

Dear Robert E. Sanders:

This is to acknowledge receipt of your formal complaint charging the above captioned Respondent with
violating the Kansas Act Against Discrimination or the Kansas Age Discrimination in Employment Act.

A copy of the complaint is enclosed for your information.

Thank you for allowing us to be of service to you.

                                             Sincerely,


                                                     /- ..i ...._   .....!! (


                                             Ruth Glover
                                             Executive Director

RG/kp
Enclosure




                                                                                                    EXHIBIT A
                                                          Case 2:21-cv-02002-HLT-ADM Document 1-3 Filed 01/04/21 Page 2 of 4

EEOcFORMi3i.Atii709>                                                                                                                                               u.s. Equal Employment opportunity commission
                                                                                                                                                                                                                                                                                                                      PERSON FILING CHARGERobert E. Sanders


 T|THERMOFISHERSCIENTIFIC

                                                                                                                                                                                                                                                                                                                      THIS PERSON /check one or both/

                                                                                                                                                                                                                                                                                                                           EclaimsTOBeAggrieved

   12076 Santa Fe Dr.                                                                                                                                                                                                                                                                                                      EISFHingonBehalfofother(s)




 LJ
   Lenexa, KS 66215                                                                                                                                                                                                                                                                                                   EEOC CHARGE NO.
                                                                                                                                                                                                                                                                                                                                                                         28D-2020-00271
                                                                                                                                                                                                                                                                                                                      FEPA CHARGE NO.
                                                                                                                                                                                                                                                                                                                                                                                         41805-20
               NOTICE OF CHARGE OF DISCRIMINATION IN JURISDICTloN WHERE A FEP AGENcy WILL INITIALLY PROCESS
                                                                                                                                                                       (See the enclosed for additional information)

   THIS IS NOTICE THAT A CHARGE OF EMPLOYMENT DISCRIMINATION UNDER

          I Tltlevll oftheclv"RightsAct(Titlevll)                                                                                                                      I The EqualpayAct(EPA)                                                                                                                I TheAmericanswith Disab"itiesAct(ADA)

          E The Age Discrimination in Employment Act (ADEA)                                                                                                                                                                                 I The Genetic lnformatlon Nondiscrimination Act (GINA)

   HAS BEEN RECEIVED BY


 I The EEOc and sent for initial processing to


 E The                          Kansas Human Rights commission                                                                                                                                                                                                                                        /FEPAagnedncsy:nt to EEoc for dual f",ng purposes
                                                                                                                                                                      (FEP Agency)

   While EEOC has jurisdiction (upon expiration of any deferral requirement if this is a Title Vll, ADA or GINA charge) to investigate thischarge,EEOCmaysuspenditsinvestigationandawaittheissuanceoftheAgency'sfinalfindingsandorders.ThesefindingsandorderswillbegivenweightbyEEOCinmakingitsowndeterminationastowhetherreasonablecauseexiststobelievethat



   discrimination has occurred.

   You are therefore encouraged to cooperate fully with the Agency. All facts and evidconsideredbyEEOCwhenitreviewstheAgency'sfinalfindingsandorders.InmanavoidingthenecessityofaninvestigationbyboththeAgencyandEEOC.ThisliketheAgency.ence provided by you to the Agency will beycasesEEOCwilltakenofurtheraction,therebyIihoodisincreasedbyyouractivecooperationwith




   As a party to the charge, you may request that EEOC review the final findings andForsucharequesttobehonored,youmustnotifyEEOCinwritingwithin15days oorder.IftheAgencyterminatesitsproceedingswithoutissuingafinalfindingandorRegardlessofwhethertheAgencyorEEOCprocessesthecharge,theRecordkeeasexplainedintheenclosedinformationsheetapplorders
                                                                                                                                                                                                                                                                                                                                               y. of the above-named Agency.fyourreceiptoftheAgency'sfinaldecision andder,youwillbecontactedfurtherbyEEOC.pingandNon-Retaliationprovisionsofthestatutes




   For further correspondence on this matter, please use the charge number(s) shown above.


   Enclosure(s): Copy of Charge

CIRCuMSTANCES OF ALLEGED DISCRIMINATION


 I Race I co,or I sex E Re,,g,on I Nat,ona,or,g,n E Age I D,sab,,,ty E Reta,,at,on                                                                                                                                                                                                                 I Genet,c,nformat,on I otherSeeenclosedcopyofchargeofdiscrimination.




Date                                                                             Name / Title of Authorized official                                                                                                                                                                                                                       Signature


                                                                             Lloyd J. Vasquez, Jr.,
January 23, 2020                                                                   District Director
                        Case 2:21-cv-02002-HLT-ADM Document 1-3 Filed 01/04/21 Page 3 of 4




                                   STATE OF KA-NSAS
                           KANSAS HUMAN RIGHTS COMMISSION
                                                                                     lf-/ 805 -:JD
                                                                         KHRCDocketNo.
                                                          EEOCDual-Filed Charge No.* JSV-jQ,;2O - QO}=f I
                                                          *(Only for first filed KHRC, second filed EEOC complaints)

                                On the complaint of

                Robert E. Sanders
                                                                   Complainant,

                                                vs.

                                                                   Respondent,

                Thermo Fisher Scientific and its Representatives


                 I, Robert E. Sander:s, resicling at 2712Mac St. NW, Cleveland, TN 37312

                charge Thermo Fisher Scientific and its Representatives, whose address is 12076
                Santa i=e Trail Dr., Lenexa, KS. 66215

                With an unlawful pra�tice within the meaning of:

                 □The Kansas Act Against Discrimination (Chapter 44, Art. 1 o, K.S.A.) and
                specifically within the meaning of_ subsection of Section 44-1009 of said Act,
                because of my:

                 - () RACE                () SEX                 () RETALIATION
                   () RELIGION            () NATIONAL ORIGIN     () GENETIC INFORMATION
                   () COLOR               () ANCESTRY            () FAMILIAL STATUS
                   () DiSABILITY, RECORD OF, AND/ORREGARDED AS DISABLED

__ _ _   _ ____ __ J){] The. Kan�a.
                                 . �.Ag_� P.i�cri�ina�i_c:>n in Employment Act (Chapter 44, Art. 11, K.S.A.)
                    and specifically within the meaning of subsection (a)(1)(a)(5) of Section 44-1113of
                    said Act, because of my:
                     (X) AGE          (X) RETALIATION

                Alleged Date of Incident, on or about September 2019, to December 9, 2019.

                The aforesaid charges are based on the following facts:

                  I.     I was born on     , and I am fifty-four (54) years old. I have openly
                         opposed acts and practices forbidden by the Kansas Age Discrimination in
                         Employment Act,

                  II.    I was employed by the Respondent from August 27, 2018, to December 9,
                         2019. I last held the position of APR Production Supervisor.



    ---- - - - - - ---------------- ----·-----·· ·· ·····---
    Case 2:21-cv-02002-HLT-ADM Document 1-3 Filed 01/04/21 Page 4 of 4




                      STATE OF KANSAS
              KANSAS HUMAN RIGHTS COMMISSION
                                                                                       (continued)
                                                   KHRCDocketNo.                4(     05 -can
                                    EEoC Dual-Filed Charge No.* c£8D -c£C220 -C)Qi3q i
                                    *(Only for first filed KHRC, second filed EEOC complaints)




         A.      From September 2019, to December 9, 2019, I was subjected to
               disparate treatment compared to similarly situated younger
               employees, in that my work ivas more closely scrutinized, and I was
               treat.ed less favorably. Additionall\y, during the same timeframe, I was
               subjected to verbal harassment, including neg,ative remarks regarding
               my' age-.

         8.     On December 9, 2019, I was terminated.


111.        I hereby charge Thermo Fisher Scientific and its Representatives with a
         violation of the Kansas Age Discrimination in Employment Act, in that I was
         subjected to disp-ara.te terms, conditions, and privileges of employment,
         harassment, and terminated due to my age, fifty-four (54), and as acts of
         retaliation for having openly opposed acts and practices forbidden by the
         Kansas Ag,e Discrimination in Employment Act.



I have not commenc'ed any action,. civil or criminal, based upon the grievance set forth above,
except


I deotare under penalty of perjury that the foregoing is true and correct; and .If this
document is execute.d outside the .state of Kansas, I declare under penalty of
perjury under the taiws of the state of Kansas that .the fore.goi'ng is true and correct,



 Executedon         /,




                                                                                FILED
                                                                               .jAN 23 2020
